Exhibit 10.1
 
Agreement
 
THIS AGREEMENT is made this 5th day of  November, 2009 (“Effective Date”) by and
between IMedicor, Inc, a Nevada Corporation whose address is 523 Avalon Gardens
Drive, Nanuet, New York 10954, USA ("IMedicor") and Direct Medical Solutions
Corp, A Connecticut Corporation  whose address is  5 Colby Way, Avon, CT 06001
(the “Direct Medical”).

WITNESSETH:
 
WHEREAS, iMedicor is a secure, HIPAA compliant online portal that creates a
virtual healthcare community amongst physicians and other medical professionals
for the purpose of real-time Health Information Exchange. Physicians are
provided with free, secure HIPPA compliant transport accounts, similar to
e-mail, that enable them to share personal health information with other
participating physicians;


WHEREAS, Direct Medical represents products and services for the medical
industry that: Generate Additional Revenue Streams; Provide Cost Savings and
Streamline Workflow; Help Patients Save Time, Money and Doctors Achieve Better
Outcomes; and Assist Physicians and Medical Practices to find ways to Enhance
Patient Satisfaction;


WHEREAS, both parties are interested in forming a strategic and marketing
alliance beneficial to both organizations.


NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1. OBLIGATIONS OF THE PARTIES


A.           Direct Medical will actively market membership / enrollments into
iMedicor throughout their network Key benefits to enrolling participants will
be, but not limited to:


a.           HIPAA Compliant secure transport network for the movement of
digital medical records and images;
b.           The ability to create an individual community, access other
communities, expand peer collaboration and referral networking; and
c.           Access to educational resources as certified CME, non-CME or
product specific educational resources.


B.           iMedicor will actively promote membership in Direct Medical
throughout its network the enrollment process will consist of:


a.           Direct link from your web site to iMedicor registration page,
tagging the doctor as your lead;
b.           Direct link from a doctor to a registration page that will
designate the doctor as your lead;
c.           Registration can be by individual doctor, groups, organizations
etc, all will be tagged as your lead;
d.           Revenue share will be in perpetuity for as long as our contract is
in place. In the event that for any reason we cancel the contract on either
part, revenue share will continue for one year after the cancellation date. In
the event that your business files for bankruptcy or ceases to operate for any
reason the revenue share will crease immediately;
e.           There are no exclusive arrangements with iMedicor; and
f.           The term of all agreements are two years with automatic one year
renewals.


C.           iMedicor will provide complete on-line training to Direct Medical
sales people in regard to the features and functions of the iMedicor social
Community Portal and Personal Health Information Exchange. During the training
process we will identify the registration process, the identification and
organization of the lead system, identification of revenue, commission’s reports
and payment procedures.


D.           IMedicor’s revenue model is to charge Pharma or other industry
related sponsors a fee per qualified click through interaction (Deliver content,
order samples, set appointment with a rep, speak to higher authorities with
technical or medical questions). In addition, in certain instances, iMedicor
generates revenue through revenue sharing; upgrade services, special events and
other means as identified from time to time.


E.           iMedicor would ask for a mirror for any activity initiated from
iMedicor through its network that would generate revenue through Direct Medical
products, services or sponsored ships and / or marketing and sales programs
introduced through Direct Medical and its associated organizations to the
iMedicor network. Revenue sharing to be determined, but should be reflective of
a mirror image of the revenue share offered by iMedicor to Direct Medical.
 
 
 

--------------------------------------------------------------------------------

 

 
2. COMPENSATION
 
Every registration into iMedicor system through the direct efforts of Direct
Medical will be tagged as coming through the Direct Medical organization.
Revenue generated through that registration will earn Direct Medical 17% of the
revenue received by iMedicor though sales Direct Medical Customers. In addition,
every registration into the Direct Medical system through the direct efforts of
iMedicor will be tagged as coming through the iMedicor organization. Revenue
generated through that registration will earn iMedicor 17% of the revenue
received by Direct Medical though sales iMedicor Customers.


Direct Medical shall pay to IMedicor, on a monthly basis (on or about the 15th
day), compensation due, if any, pursuant to this paragraph 2.  Commission shall
only be paid on amounts which have actually been collected or received by Direct
Medical from IMedicor Clients during the preceding month.  A statement
reflecting the full amounts collected by Direct Medical in connection with sales
of its products and services to IMedicor Clients, and as well as any set-offs
during the preceding quarter shall accompany Direct Medical monthly payments to
IMedicor.  In addition, Direct Medical will provide to IMedicor a quarterly
statement of all monies received in connection with such sales of its products
and services to IMedicor Clients during the preceding quarter.


Direct Medical shall maintain accurate and complete records and accounting books
with regard to the commissions due under this Agreement to IMedicor, including,
without limitation, all information needed to compute and verify the amounts
payable to IMedicor hereunder.  During the term of this Agreement, but not later
than the date that is two (2) years following the termination or expiration of
the term of this Agreement, upon reasonable advance written notice, and at
IMedicor sole cost and expense subject to the last sentence of this paragraph,
IMedicor will have the right to examine, or appoint a third party auditor to
examine, those books and records at any time during Direct Medical’s normal
business hours at the place where such books and records are normally
maintained.  Direct Medical will reasonably cooperate with IMedicor
representatives to insure compliance with the foregoing.  In the event an
examination of Direct Medical’s books and records reveals a deficiency in
payments paid to IMedicor of ten percent (10%) or more of the total amount
accounted to IMedicor during the period of the audit, Direct Medical shall pay
the underpayment and interest at rate of 6% from the date the Commission due to
IMedicor under this Agreement.


iMedicor shall pay to Direct Medical, on a monthly basis (on or about the 15th
day), compensation due, if any, pursuant to this paragraph 2.  Commission shall
only be paid on amounts which have actually been collected or received by
iMedicor from Direct Medical Clients during the preceding month.  A statement
reflecting the full amounts collected by iMedicor in connection with sales of
its products and services to Direct Medical Clients, and as well as any set-offs
during the preceding quarter shall accompany iMedicor monthly payments to Direct
Medical.  In addition, iMedicor will provide to Direct Medical a quarterly
statement of all monies received in connection with such sales of its products
and services to Direct Medical Clients during the preceding quarter.


iMedicor shall maintain accurate and complete records and accounting books with
regard to the commissions due under this Agreement to Direct Medical, including,
without limitation, all information needed to compute and verify the amounts
payable to Direct Medical hereunder.  During the term of this Agreement, but not
later than the date that is two (2) years following the termination or
expiration of the term of this Agreement, upon reasonable advance written
notice, and at Direct Medical sole cost and expense subject to the last sentence
of this paragraph, Direct Medical will have the right to examine, or appoint a
third party auditor to examine, those books and records at any time during
iMedicor’s normal business hours at the place where such books and records are
normally maintained.  iMedicor will reasonably cooperate with Direct Medical
representatives to insure compliance with the foregoing.  In the event an
examination of iMedicor’s books and records reveals a deficiency in payments
paid to Direct Medical of ten percent (10%) or more of the total amount
accounted to Direct Medical during the period of the audit, iMedicor shall pay
the underpayment and interest at rate of 6% from the date the Commission due to
Direct Medical under this Agreement.
 
3. TERM
 
This Agreement shall commence on the Effective Date of this Agreement and shall
remain in effect for a period of 2 years (“Initial Term”). Thereafter, this
Agreement shall be renewed automatically on an annual basis, unless one party
notifies the other of its desire to terminate this Agreement at least sixty 90
days prior to the expiration of the Initial Term or then current renewal term,
as applicable, or unless a new Agreement is signed between the Direct Medical
and IMedicor which will then invalidate this Agreement.


4. INTELLECTUAL PROPERTY
 
Each party shall exclusively own its respective trademarks and service marks,
copyrights, trade secrets, and patents (collectively, the "Intellectual
Property") and will not have any claim or right to the other party’s
Intellectual Property  by virtue of this Agreement or the performance of
services hereunder. Neither party will take any action or make any claim to any
Intellectual Property belonging to the other party, whether during the Term of
this Agreement or thereafter.
 
 
 

--------------------------------------------------------------------------------

 

 
5. TERMINATION


A. Termination Without Cause.  Both parties may terminate this Agreement upon
ninety (“90”) days written notice to the other party at the address stated in
this Agreement.


B.  Both parties shall have the right to include this Agreement as an asset of
their Company.


C. Upon termination of this Agreement for any reason whatsoever, both parties
shall have the right to remove any references to the other party from any of its
materials and/or websites as well as be authorized to notify their customers of
said termination without penalty and/or recourse by the other party if only if
said notification contains no disparaging or disrespectful comments concerning
the other party.


6. REPRESENTATIONS AND WARRANTIES


A. Each party represents and warrants that it has the right, title, interest and
authority to enter into this Agreement and to fully perform its obligations
hereunder, and that the rights granted hereunder shall not violate the rights of
any third party. Each party represents and warrants that its conduct hereunder
shall conform to all applicable federal, state and local law and regulation.


B.  Both parties will not have liability for any damages other than direct
damages. Both parties  DO NOT MAKE ANY WARRANTY REGARDING THE QUALITY OF ITS
SERVICES. Both parties DO NOT MAKE ANY WARRANTY THAT ALL ERRORS OR FAILURES IN
ITS WEBSITES WILL BE CORRECTED.  Both parties EXPRESSLY DISCLAIM ALL WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. BEYOND THE WARRANTIES
CONTAINED IN THIS PARAGRAPH, Both parties DO  NOT WARRANT THAT their SITES ARE
ERROR-FREE OR THAT OPERATION OF their SITES WILL BE SECURE OR UNINTERRUPTED.
THESE LIMITATIONS SHALL SURVIVE AND APPLY NOTWITHSTANDING THE VALIDITY OF THE
LIMITED REMEDIES PROVIDED FOR IN THIS AGREEMENT.


7. INDEMNITY
 
Notwithstanding anything to the contrary herein, Direct Medical shall indemnify,
defend and hold harmless IMedicor, its officers, directors, shareholders,
employees, parent and affiliate entities, agents and representatives, against
all damages, claims, liabilities, losses and other expenses, including without
limitation, reasonable attorney fees and costs, whether or not a lawsuit or
other proceedings is filed, that in any way arise out of or related to: (a) any
claim against IMedicor arising out of any breach of any covenants, warranties,
representations and agreements made by Direct Medical to any third party and/or
(b) Direct Medical's material breach of any provision of this Agreement; (c) the
grossly negligent or willful acts or omissions of Direct Medical; and/or (d) any
claim by any party based on Direct Medical’s Products failing to operate and/or
function in any manner so advertised by Direct Medical and/or its agents. In the
event that Direct Medical fails to promptly indemnify and defend such claims
and/or pay expenses as provided above, IMedicor shall have the right to defend
itself and Direct Medical shall reimburse IMedicor for all of its reasonable
attorneys' fees, costs and damages incurred in settling or defending such claims
within sixty (60) days of IMedicor’ request for same.


Notwithstanding anything to the contrary herein, IMedicor shall indemnify,
defend and hold harmless Direct Medical, its officers, directors, shareholders,
employees, parent and affiliate entities, agents and representatives, against
all damages, claims, liabilities, losses and other expenses, including without
limitation, reasonable attorney fees and costs, whether or not a lawsuit or
other proceedings is filed, that in any way arise out of or related to: (a) any
claim against Direct Medical arising out of any breach of any covenants,
warranties, representations and agreements made by IMedicor to any third party
and/or (b) IMedicor material breach of any provision of this Agreement; (c) the
grossly negligent or willful acts or omissions of IMedicor; and/or (d) any claim
by any party based on IMedicor Products failing to operate and/or function in
any manner so advertised by IMedicor and/or its agents. In the event that
IMedicor fails to promptly indemnify and defend such claims and/or pay expenses
as provided above, Direct Medical shall have the right to defend itself and
IMedicor shall reimburse Direct Medical for all of its reasonable attorneys'
fees, costs and damages incurred in settling or defending such claims within
sixty (60) days of Direct Medical’ request for same.


8. NO JOINT VENTURE
 
Nothing in the Agreement shall be deemed to constitute, create, give effect to
or otherwise recognize a partnership, joint venture or formal business entity of
any kind; and the rights and obligations of the Parties shall be limited to
those expressly set forth herein. No Party is granted any right or authority to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, another Party or to bind another in any matter or thing
whatsoever.
 
 
 

--------------------------------------------------------------------------------

 

 
9. CONFIDENTIALITY


A. "Confidential Information" as used in this Agreement shall mean any and all
technical and non-technical information including but not limited to patent,
copyright, trade secret, and proprietary information, techniques, sketches,
drawings, models, inventions, know-how, processes, apparatus, equipment,
algorithms, software programs, software source documents, and formulae related
to the current, future, and proposed products and services of IMedicor and its
affiliates, and includes, without limitation, IMedicor and its affiliates
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing, manufacturing, Direct Medical lists, business
forecasts, sales and merchandising, and marketing plans and
information.  "Confidential Information" also includes proprietary and/or
confidential information of any third party that may disclose such information
to Direct Medical in the course of IMedicor’ business. All Confidential
Information disclosed both orally and in writing by the disclosing party
("Discloser") will be considered Confidential Information by the receiving party
("Recipient") and subject to terms of this Agreement, even if such information
is not conspicuously designated as "Confidential" or even when provided orally
and not identified as confidential at the time of disclosure.


B. All Confidential Information disclosed both orally and in writing by either
party will be considered Confidential Information by Direct Medical and subject
to terms of this Agreement, even if such information is not conspicuously
designated as "Confidential" or even when provided orally and not identified as
confidential at the time of disclosure.


C. Direct Medical acknowledges that Discloser has over many years devoted
substantial time, effort and resources to developing Discloser’s trade secrets
and its other confidential and proprietary information, as well as Discloser’s
relationships with Direct Medicals, suppliers, employees and others doing
business with Discloser; that such relationships, trade secrets and other
information are vital to the successful conduct of Discloser’ business in the
future; that Discloser, in the furtherance of its business, is providing
Recipient with the opportunity and support necessary to them to establish
personal and professional relationships with Direct Medicals, suppliers,
employees and others having business relationships with Discloser and is
affording Recipient access to Discloser’ trade secrets and other confidential
and proprietary information; that because of the opportunities and support so
provided to Recipient and because of Recipient's access to Discloser’
confidential information and trade secrets, Recipient would be in a unique
position to divert business from Discloser and to commit irreparable damage to
Discloser were Recipient to be allowed to compete with Discloser or to commit
any of the other acts prohibited by this Section 9 of the Agreement; that the
enforcement of the restrictive covenants against Recipient would not impose any
undue burden upon Recipient; that none of the restrictive covenants is
unreasonable as to period or geographic area; and that the ability to enforce
the restrictive covenants against Recipient is a material inducement to the
decision of Discloser to consummate this Agreement


D. Recipient hereby agrees that it will not make use of, disseminate, or in any
way disclose any Confidential Information of Discloser to any person, firm, or
business, except to the extent necessary for negotiations, discussions, and
consultations with personnel and/or authorized representatives of Discloser, any
purpose of Discloser authorized by this Agreement and any purpose Discloser may
hereafter authorize in writing. Recipient hereby also agrees that it will use
the Confidential Information disclosed by Recipient for informational purposes
only. Recipient hereby further agrees that it shall not use the Confidential
Information of Recipient in the production and/or the providing of any products
and/or services now or in anytime in the future.


E. Recipient agrees that it shall treat all Confidential Information of
Recipient with the same degree of care as it accords to its own Confidential
Information, and Recipient represents that it exercises reasonable care to
protect its own Confidential Information.


F. Recipient hereby agrees that it shall disclose Confidential Information of
Discloser only to those of its officer(s), manager(s), and/or employee(s) who
need to know such information and certifies that such officer(s), manager(s),
and/or employee(s) have previously agreed, either as a condition of employment
or in order to obtain the Confidential Information, to be bound by terms and
conditions substantially similar to those of this Agreement.


G. Recipient will immediately give notice to Recipient of any unauthorized use
or disclosure of the Confidential Information. Recipient agrees to assist
Recipient in remedying any such unauthorized use or disclosure of the
Confidential Information.


H. Upon the request of Discloser and/or termination of this Agreement, the
Recipient will promptly return all confidential information furnished hereunder
and all copies thereof.


I. Remedies. In the event of a breach or a threatened breach of any of the
Provisions and/or Covenants set forth in this Section 9 of the Agreement above
(the ''Covenants''), Discloser will, in addition to the remedies provided by
law, have:
 
(a) the right and remedy to have the Covenants specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any
material breach of any of the Covenants will cause irreparable injury to
Discloser and that money damages will not provide an adequate remedy to
Discloser; and


(b) the right and remedy to require a person to account for and pay over to
Discloser all compensation, profits, moneys, accruals, increments or other
benefits (collectively the ''Benefits'') derived or received by Recipient as a
result of any transactions constituting a breach of any of the Covenants, and
Recipient hereby agrees to account for and pay over the Benefits to Discloser.


J. The obligations of the parties set forth in this paragraph 9 of this
Agreement shall survive the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
10. PUBLICITY
 
The Parties agree that all publicity and public announcements concerning the
formation and existence of this Agreement shall be jointly planned and
coordinated by and among the Parties. Neither party shall disclose any of the
specific terms of this Agreement to any third party without the prior written
consent of the other party, which consent shall not be withheld unreasonably.
Notwithstanding the foregoing, any party may disclose information concerning
this Agreement as required by the rules, orders, regulations, subpoenas or
directives of a court, government or governmental agency, after giving prior
notice to the other party.


11. EFFECT OF TERMINATION
 
Upon termination or expiration of this Agreement, all rights granted to the
Direct Medical and IMedicor shall forthwith revert to the granting party.


12. FORCE MAJEURE
 
Neither party will be liable for, or will be considered to be in breach of or
default under this Agreement on account of, any delay or failure to perform as
required by this Agreement as a result of any causes or conditions that are
beyond such Party's reasonable control and that such Party is unable to overcome
through the exercise of commercially reasonable diligence. If any force majeure
event occurs, the affected Party will give prompt written notice to the other
Party and will use commercially reasonable efforts to minimize the impact of the
event.


13. NOTICES


A. Any notice required to be given pursuant to this Agreement shall be in
writing and mailed by certified or registered mail, return receipt requested or
delivered by a national overnight express service.



For IMedicor:
Fred Zolla, CEO
IMedicor, Inc.
523 Avalon Gardens Drive
Nanuet, New York 10954
United States of America


For the Direct Medical:


                                                Marian Bartosiewicz, President
Direct Medical Solutions Corp,
5 Colby Way
Avon, CT 06001
 
 


B. Either party may change the address to which notice or payment is to be sent
by written notice to the other party pursuant to the provisions of this
paragraph.
 
 
 

--------------------------------------------------------------------------------

 

 
14. JURISDICTION DISPUTES


A. This Agreement shall be governed by the internal laws State of New York.


B. All disputes hereunder shall be resolved in the applicable state or federal
courts in County of Rockland in the State of New York. The parties consent to
the jurisdiction of such courts, agree to accept service of process by mail, and
waive any jurisdictional or venue defenses otherwise available.


15. AGREEMENT BINDING ON SUCCESSORS
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their heirs, administrators, successors and assigns.


16. WAIVER
 
No waiver by either party of any default shall be deemed as a waiver of any
prior or subsequent default of the same or other provisions of this Agreement.


17. SEVERABILITY
 
If any provision hereof is held invalid or unenforceable by a court of competent
jurisdiction, such invalidity shall not affect the validity or operation of any
other provision and such invalid provision shall be deemed to be severed from
the Agreement.


18. ASSIGNABILITY
 
The license granted hereunder is specific to the Direct Medical and may not be
assigned by any act of the Direct Medical or by operation of law unless with the
written consent of IMedicor.
 
19. INTEGRATION
 
This Agreement constitutes the entire understanding of the parties, and revokes
and supersedes all prior Agreements between the parties and is intended as a
final expression of their Agreement. It shall not be modified or amended except
in a writing signed by the parties hereto and specifically referring to this
Agreement. This Agreement shall take precedence over any other documents which
may be in conflict therewith.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each executed this agreement on the day indicated.
 
Direct Medical Solutions Corp
 
IMedicor, Inc.
           
By: /s/ Marian Bartosiewicz
 
 By: /s/ Fred Zolla
      Marian Bartosiewicz, President
 
        Fred Zolla, CEO


 